                                                                                    JS-6
1

2
                                                                                   11/12/2019
3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10

11   SHONNTEY MOODIE, individually and             )   Case No. CV 14-3471 FMO (ASx)
     on behalf of all others similarly situated,   )
12                                                 )
                           Plaintiff,              )   JUDGMENT
13                                                 )
                   v.                              )
14                                                 )
     MAXIM HEALTHCARE SERVICES,                    )
15   INC., et al.,                                 )
                                                   )
16                         Defendants.             )
                                                   )
17

18          Pursuant to the Court’s Order Re: Final Approval of Class Action Settlement; Approval of

19   Attorney’s Fees, Costs & Incentive Payment (“Order”), filed contemporaneously with the filing of

20   this Judgment, IT IS ADJUDGED THAT:

21          1. Plaintiff Shonntey Moodie shall be paid a service payment of $5,000 in accordance with

22   the terms of the Settlement Agreement and this Order.

23          2. Class counsel shall be paid $300,000.00 in attorney’s fees and costs in accordance with

24   the terms of the Settlement Agreement.

25          3. The Claims Administrator, JND, shall be paid for its fees and expenses in accordance

26   with the terms of the Settlement Agreement.

27          4. All class members who did not validly and timely request exclusion from the settlement

28
1    have released their claims, as set forth in the Settlement Agreement, against any of the released

2    parties (as defined in the Settlement Agreement).

3           5. Except as to any class members who have validly and timely requested exclusion, this

4    action is dismissed with prejudice, with all parties to bear their own fees and costs except as

5    set forth herein and in the prior orders of the court.

6    Dated this 12th day of November, 2019.

7

8                                                                       /s/
                                                                 Fernando M. Olguin
9                                                             United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
